AFFIRM; Opinion Filed June 11, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-01402-CR

                         CAMERON CURTIS PALMER, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-14365-U

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                  Opinion by Justice Moseley
       Cameron Curtis Palmer was convicted, upon the adjudication of his guilt, of felony

assault involving family violence.       The trial court assessed punishment at ten years’

imprisonment, but later granted appellant’s motion for shock probation and placed him on five

years’ community supervision. We adopted the trial court’s finding that appellant no longer

desires to pursue the appeal, and we submitted the appeal without the reporter’s record and

briefs. See TEX. R. APP. P. 37.3(c), 38.8(b)(4). Absent briefs, no issues are before us. Finding no

fundamental error, we affirm the trial court’s judgment.


                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47
121402F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CAMERON CURTIS PALMER, Appellant                      On Appeal from the 291st Judicial District
                                                      Court, Dallas County, Texas
No. 05-12-01402-CR         V.                         Trial Court Cause No. F10-14365-U.
                                                      Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                          Justices Bridges and Lang-Miers
                                                      participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 11th day of June, 2013.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE




121402.op.docx                                  –2–